UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CURTIS KIBLER,                                  DOCKET NUMBER
                         Appellant,                  DC-0752-15-0915-I-1

                  v.

     DEPARTMENT OF THE ARMY,                         DATE: May 12, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Curtis Kibler, Stafford, Virginia, pro se.

           Riva A. Parker, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction his appeal of his alleged placement on enforced
     leave and involuntary resignation. Generally, we grant petitions such as this one
     only when: the initial decision contains erroneous findings of material fact; the
     initial decision is based on an erroneous interpretation of statute or regulation or

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     the erroneous application of the law to the facts of the case; the administrative
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, we conclude that the petitioner has not established any basis under section
     1201.115 for granting the petition for review. Therefore, we DENY the petition
     for review. Except as expressly MODIFIED by this Final Order to address the
     appellant’s allegations of retaliation and discrimination, we AFFIRM the initial
     decision.

                                       BACKGROUND
¶2         The appellant was formerly employed by the agency as a Human Resources
     Specialist until he resigned, effective May 11, 2015. Initial Appeal File (IAF),
     Tab 6, Subtab N. On June 29, 2015, he filed a Board appeal alleging that he
     involuntarily resigned as a result of intolerable working conditions due to
     discrimination, retaliation, and a hostile work environment. 2 IAF, Tab 1 at 4, 6.
     The appellant also indicated that he was appealing his placement on enforced
     leave. Id. at 4. The administrative judge issued an order informing the appellant
     of his burden of establishing Board jurisdiction over his appeal. IAF, Tab 3. In
     2
       The appellant also indicated he was appealing the denial of a within-grade increase
     (WIGI), IAF, Tab 1 at 4, and the administrative judge separately docketed that claim as
     MSPB Docket No. DC-531D-15-0914-I-1. The appellant also alleged claims of
     whistleblower reprisal; however, the administrative judge instructed him that he needed
     to exhaust his administrative remedies with the Office of Special Counsel before he
     could file an individual right of action (IRA) appeal. IAF, Tab 3 at 1-2 n.1. The
     appellant subsequently filed a separate IRA appeal, which is currently pending before
     the Board’s Washington Regional Office, in which he alleges that the agency issued
     him a negative performance evaluation, denied his WIGI, and subjected him to a hostile
     work environment in reprisal for his filing of a grievance. Kibler v. Department of the
     Army, MSPB Docket No. DC-1221-16-0174-W-1.
                                                                                     3

     response, the appellant filed a 300-page submission setting forth the incidents he
     contends led to his alleged involuntary resignation. IAF, Tab 6.
¶3        The administrative judge construed the appellant’s contentions in support of
     his alleged involuntary resignation as pertaining to three main categories:
     leave-related issues, performance-related issues, and work-assignment issues.
     IAF, Tab 9, Initial Decision (ID) at 5. Regarding the leave issues, she found that
     the appellant alleged that his supervisor required him to request sick leave in a
     way not required of other employees, denied him leave without pay and annual
     leave, and compelled him to be absent from work on 1 day.            ID at 6-10.
     Regarding performance issues, she summarized the appellant’s allegations to
     include that his supervisor failed to timely place him on performance standards
     and issued him an unsupported performance evaluation with numerous errors after
     he filed a grievance to have his performance rating period extended by 120 days.
     ID at 10-12.       Regarding work assignments, she determined the appellant’s
     allegations included claims that his supervisor cancelled a meeting he had
     scheduled with a client without any prior explanation, provided contradictory
     advice and extensive edits regarding work assignments, improperly assigned him
     a case and required him to handle a grievance in which he was named, and
     transferred work assignments from him. ID at 13-14.
¶4        The administrative judge construed the appellant’s claim of enforced leave
     as relating to the agency’s actions in placing him on administrative leave on
     April 13, 2015, and in denying his request for annual leave from April 6-10,
     2015. ID at 3-4.
¶5         The agency filed a motion to dismiss arguing that the appellant failed to
     establish Board jurisdiction over his appeal. IAF, Tab 7. Without holding the
     appellant’s requested hearing, the administrative judge issued an initial decision
     dismissing the appeal for lack of jurisdiction. ID at 2. Regarding the appellant’s
     alleged involuntary resignation, the administrative judge found that he failed to
     nonfrivolously allege that his working conditions were so intolerable that a
                                                                                         4

     reasonable person would have felt compelled to resign. ID at 4-16.         Regarding
     the appellant’s claim of enforced leave, the administrative judge found that he
     failed to show that he was suspended for more than 14 days as required to
     establish jurisdiction under 5 U.S.C. § 7512. ID at 3-4. In particular, she found
     that the appellant’s placement on administrative leave on April 13, 2015, did not
     constitute a suspension because he was in a paid status. Id. She further found
     that, even assuming the agency denied the appellant’s request to take leave for
     5 days from April 6-10, 2015, he failed to show he was suspended for more than
     14 days. 3 ID at 4.
¶6         The appellant has filed a petition for review in which he challenges the
     administrative judge’s findings regarding his alleged involuntary resignation.
     Petition for Review (PFR) File, Tab 1. The agency has opposed the appellant’s
     petition, PFR File, Tab 3, and the appellant has filed a reply, PFR File, Tab 4.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶7         An employee-initiated action, such as a resignation or retirement, is
     presumed to be voluntary, and thus outside the Board’s jurisdiction, unless the
     employee presents sufficient evidence to establish that the action was obtained
     through duress or coercion or shows that a reasonable person would have been
     misled by the agency. Green v. Department of Veterans Affairs, 112 M.S.P.R. 59,
     ¶ 8 (2009). In cases such as this one, where the employee alleges that the agency
     took actions that made working conditions so intolerable that the employee was
     driven to an involuntary resignation, the Board will find an action involuntary
     only if the employee demonstrates that the employer engaged in a course of
     action that made working conditions so difficult or unpleasant that a reasonable
     person in that employee’s position would have felt compelled to resign. Vitale v.


     3
       On review, the appellant does not challenge the administrative judge’s findings
     regarding his alleged placement on enforced leave, and we discern no reason to disturb
     them.
                                                                                           5

      Department of Veterans Affairs, 107 M.S.P.R. 501, ¶ 20 (2007).             The Board
      addresses allegations of discrimination and reprisal in connection with an alleged
      involuntary resignation only insofar as those allegations relate to the issue of
      voluntariness. Id.
¶8          If an appellant makes nonfrivolous allegations of jurisdiction, i.e.,
      allegations that, if proven, could establish the Board’s jurisdiction, he is entitled
      to a hearing at which he must prove jurisdiction by a preponderance of the
      evidence. 5 C.F.R. § 1201.4(s). For the reasons discussed below, we agree with
      the administrative judge that the appellant failed to nonfrivolously allege that his
      resignation was involuntary.
¶9          The administrative judge found that, even if proven, the appellant’s claims
      regarding leave-related issues, taken individually or together, could not evidence
      a hostile work environment sufficient to establish that the appellant was
      compelled to resign. ID at 8. The administrative judge considered the appellant’s
      assertions that he was required to email instead of text a sick leave request to his
      supervisor, was required to take annual leave instead of leave without pay to work
      half days while his wife was away, was asked to provide supporting
      documentation regarding his vacation plans in support of his request for annual
      leave, and was placed on administrative leave for 1 day after he allegedly made
      threats. 4 ID at 6-10. We find no error with the administrative judge’s analysis.
      See, e.g., Searcy v. Department of Commerce, 114 M.S.P.R. 281, ¶ 13 (2010)
      (finding that the appellant failed to nonfrivolously allege that his resignation was
      involuntary based upon the denial of advanced leave and assistance with work
      assignments).
¶10         The administrative judge also properly found that the appellant failed to
      raise nonfrivolous allegations that a reasonable person would have felt compelled

      4
        The appellant appears to indicate that around this time he sought medical help due to
      stress and was kept to ensure he was not a danger to himself or others. IAF, Tab 6,
      Subtab A at 10.
                                                                                            6

      to resign based on the agency’s failure to timely place him on performance
      standards and issuance of a negative performance evaluation.            ID at 12; see
      Neice v. Department of Homeland Security, 105 M.S.P.R. 211, ¶ 9 (2007) (finding
      that dissatisfaction with a performance rating and an unsuccessful challenge to
      that rating would not compel a reasonable person to resign).
¶11         Finally, the administrative judge found the appellant failed to raise
      nonfrivolous allegations that a reasonable person would have felt compelled to
      resign based on the appellant’s complaints about work assignments he was given,
      assignments that were taken away, and feedback regarding his work. ID at 15.
      The administrative judge considered the appellant’s assertions that his supervisor
      cancelled a meeting without notifying him, assigned him a removal case which he
      contends should have been assigned to another specialist who was handling a
      30-day suspension for the same employee, and assigned him a grievance filed by
      an employee for whom he previously had handled performance issues at another
      organization. 5 ID at 13-15. We agree with the administrative judge that such
      assertions fail to constitute nonfrivolous allegations that the appellant’s
      resignation was involuntary. See Miller v. Department of Defense, 85 M.S.P.R.
      310, ¶ 32 (2000) (explaining that an employee is not guaranteed a working
      environment free of stress and that dissatisfaction with work assignments, a
      feeling of being unfairly criticized, or difficult or unpleasant working conditions
      generally are not so intolerable as to compel a reasonable person to resign). The
      administrative judge also properly considered the totality of the circumstances in
      finding that the appellant failed to nonfrivolously allege that his resignation was
      involuntary. ID at 15.



      5
        The appellant further alleged that his supervisors temporarily reassigned his cases on
      April 13, 2015, when they sent him home due to his alleged threats. IAF, Tab 6,
      Subtab A at 10. We agree with the administrative judge that, even if true, such an
      allegation would not have caused a reasonable person to resign. ID at 14-15.
                                                                                        7

¶12         On review, the appellant asserts that the agency’s cancellation of his WIGI
      denial following his resignation evidences an admission of wrongdoing.
      PFR File, Tab 1 at 6. Even if the appellant’s WIGI was improperly denied, he
      asserts that the agency never informed him that his WIGI was being denied and
      the agency did not process a Standard Form 50 denying his WIGI until March 12,
      2015, the day after he resigned. IAF, Tab 1 at 8, Tab 6, Subtab A at 13; PFR File,
      Tab 1 at 6.     Thus, such an action could not have contributed to his alleged
      involuntary resignation.
¶13          The appellant also argues that the administrative judge improperly failed
      to consider his allegations of retaliation, discrimination, and disparate treatment.
      PFR File, Tab 1 at 4. However, in an involuntary resignation appeal, the Board
      considers allegations of discrimination and reprisal only insofar as they relate to
      the issue of voluntariness and not whether they would establish discrimination or
      reprisal as an affirmative defense.       See, e.g., Pickens v. Social Security
      Administration, 88 M.S.P.R. 525, ¶ 6 (2001). To the extent the administrative
      judge failed to fully address the appellant’s claims of discrimination, hostile work
      environment, and retaliation in connection with the issue of voluntariness, any
      such error did not affect the appellant’s substantive rights because, considering
      such allegations, we find that the appellant has not nonfrivolously alleged that his
      working conditions were rendered so intolerable that a reasonable person in his
      position would have felt compelled to resign. See Panter v. Department of the
      Air Force, 22 M.S.P.R. 281, 282 (1984) (stating that an adjudicatory error that is
      not prejudicial to a party’s substantive rights provides no basis for reversal of an
      initial decision).
¶14         We agree with the administrative judge that the appellant failed to
      nonfrivolously allege that his working conditions were rendered intolerable as a
      result of his allegations that the agency subjected him to a hostile work
      environment. ID at 5, 8, 12, 15-16. Additionally, we find that the appellant’s
      conclusory statements that the agency was motivated by discrimination and
                                                                                        8

      retaliation for whistleblowing are insufficient to constitute nonfrivolous
      allegations that his working conditions were so intolerable as to render his
      resignation involuntary. IAF, Tab 1 at 4, 6, Tab 6, Subtab A at 12-15, 17-18.
      Regarding his retaliation claim in particular, the appellant asserts that the agency
      issued him a negative performance rating in retaliation for his filing of a
      grievance. IAF, Tab 1 at 6, Tab 6, Subtab A at 13. However, even if proven,
      such an allegation could not establish that a reasonable person in his position
      would have felt compelled to resign because, as the administrative judge correctly
      noted, the appellant could have stayed and contested his performance rating
      through available procedures instead of resigning.       ID at 12; see Garcia v.
      Department of Homeland Security, 437 F.3d 1322, 1329 (Fed. Cir. 2006) (en
      banc) (explaining that a resignation is not involuntary if the employee had a
      choice of whether to resign or contest the validity of the agency action); Axsom v.
      Department of Veterans Affairs, 110 M.S.P.R. 605, ¶ 17 (2009) (finding that the
      appellant failed to prove that a reasonable person in his position would have felt
      compelled to resign where he had the option to stand and fight the alleged
      discrimination, harassment, and retaliation rather than resign).
¶15        Accordingly, we conclude that the administrative judge properly dismissed
      the appeal for lack of jurisdiction without holding a hearing.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            The initial decision, as supplemented by this Final Order, constitutes the
      Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
      request review of this final decision by the U.S. Court of Appeals for the Federal
      Circuit. You must submit your request to the court at the following address:
                                    U.S. Court of Appeals
                                    for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439
                                                                                  9

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.        Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.